     Case 3:20-cv-01890-TWR-BGS Document 6 Filed 09/15/21 PageID.21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEILA MCCOY,                                       Case No.: 20-CV-1890 TWR (LL)
12                                     Plaintiff,
                                                        ORDER DISMISSING ACTION
13   v.                                                 WITHOUT PREJUDICE
14   SAN DIEGO COUNTY DEPARTMENT
     OF HEALTH AND HUMAN
15
     SERVICES; JENNIFER MOREHOUSE;
16   ORANGE COUNTY DEPARTMENT OF
     SOCIAL SERVICES; MARY BAKER,
17
                                    Defendants.
18
19
20         On June 24, 2021, the Court issued an Order granting Plaintiff’s Application to
21   Proceed in Forma Pauperis and dismissing Plaintiff’s Complaint without prejudice
22   pursuant to 28 U.S.C. § 1915(e)(2)(B). (See ECF No. 4 at 4–6.) At the conclusion of the
23   June 24, 2021 Order, the Court stated:
24         Plaintiff SHALL FILE a First Amended Complaint addressing the
25         deficiencies identified above no later than thirty (30) days from the date this
           Order is filed. If Plaintiff fails to file a First Amended Complaint within the
26         time provided, the Court will enter an order dismissing this civil action based
27         both on Plaintiff’s failure to state a claim upon which relief can be granted
           pursuant to 28 U.S.C. Section 1915(e)(2)(B) and her failure to prosecute in
28         compliance with a court order requiring amendment.

                                                    1
                                                                              20-CV-1890 TWR (LL)
     Case 3:20-cv-01890-TWR-BGS Document 6 Filed 09/15/21 PageID.22 Page 2 of 2



 1   (Id. at 7.)   On July 13, 2021, the copy of the June 24, 2021 Order that was mailed to
 2   Plaintiff’s address of record was returned by the Post Office as undeliverable. (See ECF
 3   No. 5.) The docket reflects that Plaintiff has failed to respond to the June 24, 2021 Order
 4   or to apprise the Court of her current address. (See generally Docket.)
 5          Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Civil Local
 6   Rules 41.1(b) and 83.11(b), the Court DISMISSES WITHOUT PREJUDICE this action
 7   for failure to prosecute and failure to comply with the Court’s June 24, 2021 Order. The
 8   Clerk of the Court SHALL CLOSE the file.
 9          IT IS SO ORDERED.
10
11   Dated: September 15, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               20-CV-1890 TWR (LL)
